                            IN TTIE L,]NITED STATES DISI'RICT COIJRT
                            ITOR THE NORTHERN DISTRICT OF TEXAS
                                         DAI,I-AS DIVISION


(;E('OITY IIOW,,\RD.                                )
                                                    )
                          Plaintifl.                )
                                                    )
                                                    )
                                                    )
DALLAS COLINTY .T,,\lL F'ACILI'f Y.                 )
                                                    )
                          [)clL'ndant               )    Civil Action No. 3:19-CV-l5l l-C-BT


                                                or(DEt{

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge advising the Court that     Plaintiffs Complaint should   be dismissed   for

want of prosecution. Plaintiffhas failed to file any objections and the time to do so has now

expired.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none.   It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated

therein, Plaintiff s Complaint is hereby DISMISSED without prejudice pursuant to Federal Rule

of Civil Procedure   41   (b).

           SO ORDERED this
                                   i/
                                   /    day of September, 201 9.




                                                                   e   Lom
                                                  SA         CTJ       GS
                                                         R             STATES          CT.IIJDGE
